Title: To Benjamin Franklin from François-Jérôme de Foligné-Deschalonges, 9 August 1779
From: Foligné-Deschalonges, François-Jérôme de
To: Franklin, Benjamin


Monsieur
à passy Le 9e. Aoust 1779.
Le sieur de foligné officier Dupoïnt d’honneur aû tribunal de M.M. Les Marechaux de françe à L’honneur d’observer á Vôtre Excellençe, que Dans Le Mois de Janvier 1777. M.M. Le Ray de Chaumont, de Montieu & de Baumarchaÿs Le Choisirent & lui confiérent Le Commandement de la frégate Le Marquis de la Chaltolais Arméé De 24. Canons et En guerre, Chargéé d’une Cargaison Riche & Intéressante. pour Compte Des étâts Unis de l’amerique, il fut assé heureux de faire Cette Mission en 4. Mois Et de rendre pendant Le Cour de Cette Expedition Des services distingué Aux Amériquains, a son rétour à paris il Eut L’honneur Dans rendre Compte à Vôtre Excellançe, qui En Réconnoissançe d’une Mission Aussi Délicatte & Importante où il avoit Courûs Les plus gros Risques, Eut La bonté de lui prométre quelle demandéroit pour lui, à L’honorable Congress, Un Brevet D’honneur de Capitaine De frégate Au service des étâts Unis de l’amérique, Se Brevet à èté demande par Vôtre Excellance, Expedié par L’honorable Congress, Et pris par nos Ennemis sur les Batiments Amériquains qui Le portais, il En à été Informé par M. Le Chr. Rocher & Le Ray de Chaumont.
Le sieur de foligné qui Arrive de saint Domaingue apres Avoir servi sa patrie & la Cause Amériquaine Avec distinction et Le plus grand désintéressement, Désireroit porter L’huniforme de la Marine du Congress, Comme il n’a d’autre titre dévers lui qui Constatte C’est serviçes, Au service des étâts Unis de l’amérique, qu’une Commission En guerre du Congress qui lui á été délivréé à Charlestonw par le parlement de Cette provinçe pour Le Mêtre plus à Même de protéger les Bastiment Amériquains, il suplie Vôtre Excellance, de lui Donner Une permission par Ecrit qui puisse l’hotoriser à porter Lhuniforme Amériquains, Autant De foi que Cela lui fera plaisir, Et Ce En Consideration de ses serviçes et de son attachement à la Cause Amériquaine, et il fera des Voeüx Au Ciel pour la Santé& prospérité de Vôtre Excellançe.
De FOLIGNÉ


À Son Excellançe Monsieur franklin Ministre plénipotançier des états Unis De la Mérique a la Cour de françe

 
Notation: Memoire de Mr. De foligné à Mr. franklin.
